Citation Nr: 0518236	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
currently characterized as paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1978 to June 
1981.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (OR) in Houston, Texas.  
The RO now with jurisdiction is Waco.

In August 1981, the RO denied the veteran's claim on the 
basis that his psychiatric disorder was the result of 
misconduct.  That decision became final in the absence of a 
timely appeal. 

In June 2001, the Board held that the RO's prior denial of 
the claim had been reopened by the submission of new and 
material evidence.  The Board remanded the case for 
adjudication on the merits.

The RO addressed the case on the merits, continued to deny 
the claim, prepared a SSOC and issued VCAA information, and 
the case was returned to the Board.

Since then, the Board had forwarded the case for an 
independent medical opinion, which has now been received and 
a copy of which is now in the file.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran exhibited schizophreniform disorder in 
service, which did not preexist service, which has continued 
on a chronic basis since service; and which may reasonably be 
attributed to service and not the veteran's own misconduct.






CONCLUSION OF LAW

A psychiatric disorder now characterized as schizophrenia, 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 1153, 5103 (West 1991 and Supp. 2003); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.326 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 1991 & Supp. 2003); 38 C.F.R. 3.303(d) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2004).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, such disorders like 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes. 38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  See VAOPGCPREC 82-90 (July 18, 
1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2004).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection, the VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, op. cit. (in 
the case of aggravation, the government must point to a 
specific finding that the increase in disability was due to 
the natural progression of the disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a fairly 
recent General Counsel Opinion [VAOGCPREC 3-2003, July 16, 
2003], held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It further states that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service [rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Extensive packets of clinical records from in and since 
service are in the file for comparative purposes.

The factual essence of the claim was summed up, however, in 
the Board's decision in 2001.  

More specifically, both pertinent factual and adjudicative 
issues are comprehensively, but concisely, delineated in the 
written request for an independent medical expert opinion.  
That is as follows:

The issue before the Board is entitlement 
to service connection for a psychiatric 
disability, currently characterized as 
paranoid schizophrenia.

The veteran had active military service 
from December 1978 to June 1981.  In 
March 1981, an in-service Medical Board 
examination report included a diagnosis 
of schizophreniform disorder, which did 
not exist prior to enlistment, and a 
diagnosis of mixed multiple substance 
abuse, which preexisted enlistment.  The 
Medical Board found that severe self-
administration of illicit amphetamines 
precipitated the veteran's acute episode 
of schizophreniform disorder, and Form 
DD-214 showed that the veteran received 
an honorable discharge from service for 
physical disability resulting from 
intentional, misconduct or willful 
neglect.

In August 1999, a first VA examiner 
opined that the veteran's current 
paranoid schizophrenia had persisted and 
recurred for eighteen years and that it 
was a maturation of the schizophreniform 
disorder found in service.  In July 2002, 
a second VA examiner opined that 
prolonged polysubstance and alcohol abuse 
had strongly affected the veteran's 
current mentation and physical strength.  
In April 2003, a third VA examiner opined 
that drug and alcohol abuse had played a 
considerable part in psychosis during and 
after service.

The Board asked the independent medical expert to opine as to 
the medical classification of the veteran's current 
psychiatric disorder; whether the veteran involuntarily 
turned to alcohol for relief from fear, stress or anything 
else in service which resulted in the schizophreniform 
disorder in service that resulted in his current psychiatrist 
problems; and/or the likelihood that he had done so 
voluntarily.

The medical expert opined as follows:

This veteran had been in active military 
service from 12/78 to June 1981.  In 
March 1981, an Inservice Medical Board 
Examination Report included a diagnosis 
of paranoid schizophreniform disorder, 
which did not exist prior to active 
military service.  

I am doing this report today to obtain 
some clarification as to the patient's 
mental classification of his current 
psychiatric disability. 

According to my understanding, this Navy 
veteran joined the service at the age of 
29.  He had recently mitigated (sic) from 
Georgetown, Guyana with his family, 
looking for a better life.

According to the report, he had respected 
the military and had joined the military 
for the opportunities afforded him and 
the betterment of his family.  

It was reported that in the military he 
had been mistreated by some of the 
soldiers and called a Communist spy.  It 
was reported that while in the Navy, he 
was raped by three men.  Although the 
exact report of this episode was not 
clear, what is clear is that he was 
fearful that others would kill him or 
traumatize him again, while he was in the 
military.

It was reported in 1981 he abused drugs 
because he wanted to feel better and 
function better at work but instead he 
became quite psychotic.  

It appears this soldier had difficulty 
with mounting paranoia and 
disorganization leading to a total of 
three overdoses.  He was diagnosis (sic) 
as suffering from Schizophrenia.  

In June of 1998 he was brought (to) the 
emergency room in Washington Adventis(t) 
Hospital, found unresponsive after being 
involved in a motor vehicle accident 
(MVA).  He was found to have an empty 
bottle of insecticide, which contained 
organic phosphate.  This was certainly a 
very serious overdose, one that could 
have easily leaded (sic) to his death.  
At the time of discharge he received the 
diagnosis of Major Depression. 

If I understand this case correctly he 
was medically discharged in part due to 
his psychotic symptoms.

After he left the Navy he worked for a 
year as a storekeeper.  He hit a co-
worker in 1986 for calling him crazy and 
he was asked to resign.  He moved to 
Rhode Island and back to Maryland working 
off and on as a Nursing Assistant from 
1987 to 1998.  During this time he was 
never able to function appropriately 
while working.  He admitted to often 
being stressed out.  In 1991 he went to 
Montgomery College to pursue a degree in 
nursing, but quit after nine months due 
to "stress".  In 1998 he moved to 
Houston because the voices were telling 
him to move in with his brother.

It is my opinion that this veteran 
voluntarily turned to alcohol for release 
of his fear and stress during his active 
service 12/1978 to 06/81.  The events 
that happened to him during this time in 
the service helped to precipitate his 
Schizophreniform disorder in the service 
and ultimately resulting in his current 
psychiatric disability.  

I think it is highly unlikely that he 
voluntarily and willfully drank alcohol 
and used illicit drugs to cause his 
documented Schizophreniform disorder in 
the service leading to his current 
psychic (sic) disability.

The comorbidity of chemical abuse and 
dependence with paranoid schizophrenia is 
extremely high.  In fact some experts 
argue that one should be suspect, if you 
do not see drug abuse with this cluster 
of symptoms of hallucinations and 
disorganized behavior.  Certainly he has 
severe social and occupational 
dysfunction, including difficulty with 
interpersonal relationships, self care, 
ability to work, and to have a goal 
directed life.  

It is my opinion that any reasonable 
doubt associated with review of his 
history be resolved in his favor.

The medical expert concluded by an Axis I diagnosis of 
chronic paranoid schizophrenia, recurrent major depression 
with multiple suicide attempts and history of polysubstance 
abuse; and assigned a Global Assessment of Functioning (GAF) 
score of 35.  

In assessing the merits of the current claim, the Board 
observes that it has been clear from the start that the 
veteran developed a psychiatric problem of psychotic 
proportions in service.  Even the service department 
concluded that such an acquired psychiatric disorder had not 
preexisted service.  It is also clear that the veteran has 
continued to have similar problems since then.  The only 
issue has been whether the polysubstance abuse, which 
admittedly preexisted service, was the cause thereof.  And 
while the evidence is not entirely unequivocal, there is now 
sound medical opinion to support the reasonable conclusion 
that the acquisition of a psychiatric disorder in service was 
due to service incurrence and/or aggravation rather than due 
to misconduct, and accordingly, service connection is in 
order. 


ORDER

Service connection for an acquired psychiatric disorder, is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


